DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-6 were originally presented having a filing date of 29 April 2021 and claiming priority to Japanese Patent Application JP2020-087449 that was filed on 19 May 2020. Claims 1 and 4-6 were amended, and claims 2-3 were cancelled, via Amendments filed 18 August 2022. 
This communication is a final rejection. Claims 1 and 4-6 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement that was filed on June 28, 2022 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being over Takamatsu (US 2020/0110422 A1), hereinafter referred to as “Takamatsu”, in view of Konrardy et al. (US 10324463 B1), hereinafter referred to as “Konrardy”.
Takamatsu and Konrardy are considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.05(a)).
Regarding claim 1, Takamatsu teaches A map selection device comprising: 
an acquisition device that acquires a traveling route from the current location of a self-driving vehicle to a destination (see at least Takamatsu [0026] “The navigation device 120 according to one or more embodiments of the present invention calculates a route from the current position of the subject vehicle to a destination”); 
a storage device that stores multiple maps (see at least Takamatsu Fig. 1, [0031] “The control device 10 of the driving control apparatus 100 is a computer including a read only memory (ROM) 12”, [0032] “The control device 10 of the driving control apparatus 100 includes map information 300.”, [0034] “The map information 300 includes a first map MP1 and a second map MP2.”); 
and a processor configured to select a plurality of map candidates for a first zone included in the traveling route from among the multiple maps stored in the storage device (see at least Takamatsu Fig. 2, [0035] “When the first map MP1 exists for the first area, the map information of the area of the second map MP2 corresponding to the first area is not used, and only the map information of the second area other than the first area is used. When the second map MP2 exists for the first area, it is possible to use the second map MP2 of the first area.”), 

Takamatsu does not teach but Konrardy teaches calculate an evaluation value for each of the map candidates based on a maximum control level for automatic control at which travel is possible for hardware of the self-driving vehicle using the map candidate (see at least Konrardy Fig. 5, column 36 lines 10-13 “Once the operating data has been associated with the map data, one or more road segments may be analyzed to determine risks associated with autonomous or semi-autonomous operation thereupon”, column 36 lines 26-28 “the method 500 is used to update existing autonomous operation suitability map data”, column 37 lines 40-42 “The score may similarly represent a maximum recommended (or permitted) level of autonomous operation feature use on the road segment”, column 38, lines 14-26 “The electronic map may comprise a plurality of map tiles including indications of the scores of road segments. In some embodiments, the map tiles may be overlay to be superimposed upon other map tiles to indicate scores of road segments. In further embodiments, the electronic map may include map tiles indicating only road segments for which one or more autonomous operation features (e.g., a set of particular autonomous operation features, particular types of autonomous operation features, or particular levels of autonomous operation features) may be safely used (i.e., road segments meeting a minimum score threshold for safe use of the relevant autonomous operation features)”, column 37 lines 7-17 “In some embodiments, a risk level may be determined for each autonomous operation feature or category of autonomous operation features (which risk level may ignore or assume a default effect of interactions between autonomous operation features). In further embodiments, average risk levels for the road segment may be determined for a small number of categories of general levels of autonomous operation, such as the NHTSA's five categories of vehicle automation (ranging from category 0 with no autonomous operation through category 4 with fully autonomous operation)”, wherein the self-driving vehicle will be categorized as one of the NHTSA’s categories), and
select, from among the map candidates, a first map candidate having the highest evaluation value for the first zone (see at least Konrardy column 34 line 61-column 35 line 4 “When no further road segments remain to be analyzed, the method 500 may (in some embodiments) generate an electronic map based upon the calculated scores for the road segments (block 518). Generating the electronic map may include generating graphical map tiles, overlay tiles in a map database, or data entries in a map database to store the electronic map data for further use in generating a visible map or for autonomous vehicle navigation. The generated electronic map (or portions thereof) may be displayed or presented to a user to aid in vehicle operation or route selection, in some embodiments.”, column 40, lines 33-40 “At block 610, the server 140 may identify the road segments meeting the minimum requirements for types and/or levels of autonomous operation feature use from the accessed map data. This may include selecting road segments from the accessed map data that match multiple facets of the minimum requirements, such as meeting the separate minimum requirements for the operation of a plurality of autonomous operation features.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takamatsu to include “calculate an evaluation value for each of the map candidates based on a maximum control level for automatic control at which travel is possible for hardware of the self-driving vehicle using the map candidate, and select, from among the map candidates, a first map candidate having the highest evaluation value for the first zone” as disclosed in Konrardy. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Konrardy’s consideration of the autonomous level capability of the vehicle and the autonomous level allowed by the with Takamatsu’s multiple stored maps. Including a consideration of the autonomous capability of the vehicle and the autonomous level a map/route selection allows would ensure that a higher level of autonomous driving than is safe is not performed on a road segment (see at least Konrardy column 3 line 61-column 4 line 8 “Ensuring safe operation of such autonomous or semi-autonomous vehicles is of the utmost importance because the automated systems of these vehicles may not function properly in all environments. Although autonomous operation may be safer than manual operation under ordinary driving conditions, unusual or irregular environmental conditions may significantly impair the functioning of the autonomous operation features controlling the autonomous vehicle. Under some conditions, autonomous operation may become impractical or excessively dangerous. As an example, fog or heavy rain may greatly reduce the ability of autonomous operation features to safely control the vehicle. Additionally, damage or other impairment of sensors or other components of autonomous systems may significantly increase the risks associated with autonomous operation.”, column 34, lines 40-48 “The score may similarly represent a maximum recommended (or permitted) level of autonomous operation feature use on the road segment, which may depend upon environmental conditions or other factors as discussed above. In some embodiments, the score may be constrained by a statutory proscription regarding levels or types of autonomous or semi-autonomous vehicle feature use on the road segment (e.g., limitations on fully autonomous operation in certain locations)”, column 37 lines 7-17 “In some embodiments, a risk level may be determined for each autonomous operation feature or category of autonomous operation features (which risk level may ignore or assume a default effect of interactions between autonomous operation features). In further embodiments, average risk levels for the road segment may be determined for a small number of categories of general levels of autonomous operation, such as the NHTSA's five categories of vehicle automation (ranging from category 0 with no autonomous operation through category 4 with fully autonomous operation)”).
	Regarding claim 4, Takamatsu in view of Konrardy teaches the map selection device according to claim 1 as shown above. Takamatsu further teaches wherein the processor is further configured to determine the length of the first zone of the traveling route contained in each of the map candidates (see at least Takamatsu [0035] “The first map MP1 includes boundary information that indicates an area of the first map MP1.”), for each control level for automatic control corresponding to the selected map candidates, and to calculate a distance that the self-driving vehicle can travel with each of multiple control levels when the self-driving vehicle is traveling on the traveling route (see at least Takamatsu Fig. 7, [0092] “It is assumed that the first driving control (high-level autonomous driving) using the first map MP1 is currently being executed. In step S301, the control device 10 determines whether or not the distance to the second area is less than a predetermined value. The control device 10 monitors the approach to the boundary point between the first area and the second area.”).
	Regarding claim 5, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as has been set forth above. 
	Regarding claim 6, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as has been set forth above
Response to Arguments
Applicant’s arguments, filed 18 August 2022, with respect to the 35 U.S.C. 112(b) rejections of claims 1 and 4-6 and the 35 U.S.C. 101 rejections of claims 1 and 4-6 have been fully considered and are persuasive and are therefore withdrawn. 
Applicant’s arguments, filed 18 August 2022, with respect to the rejection(s) of claim(s) 1 and 4-6 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an additionally cited prior art reference teaching the added limitations of claims 1 and 4-6. Konrardy teaches an evaluation of a road segment for NHTSA's five categories of vehicle automation, as shown above in the rejection of claim 1. Therefore, claims 1 and 4-6 are rejected under 35 U.S.C. 103 in view of Takamatsu in view of Konrardy. The Office has added additional citations to the references to set forth where the newly amended limitations are taught in these prior art references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smid et al. (US 2018/0339714 A1) teaches an autonomous driving system which collects data about a route before selecting it, wherein the vehicle is an NHTSA level 4 or 5. Sato et al. (US 10197405 B2) teaches a route guidance system. McNew (US 10260898 B2) teaches a method of determining an optimized route for a highly automated vehicle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 3667  


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                              

November 9, 2022